                          IN THE UNITED STATES DISTRICT COURT
 (
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BOBBY YOUNG,                                          )
                                                      )
                   Petitioner,                        )       Civil Action No. 17-682
                                                      )       Magistrate Judge Maureen P. Kelly
                           V.                         )
                                                      )
  SUPERINTENDENT ROBERT D.                            )
  GILMORE, THE ATTORNEY GENERAL                       )
  OF THE STATE OF PENNSYLVANIA, and                   )
. PA BOARD OF PROBATION & PAROLE,                     )
                                                      )
                   Respondents.                       )


                                         OPINION AND ORDER

            Bobby Young ("Petitioner") filed a Petition Under 28 U.S.C. § 2254 for Writ of Habeas

     Corpus by a Person in State Custody (the "Petition"). ECF No. 1. In the Petition, Petitioner

     challenged the fact that the Pennsylvania Board of Probation and Parole (the "Board") denied

     him re-parole on his state sentence of 10- 30 years which was imposed in 1998 for, inter alia,

     three counts of robbery of a vehicle.

            Petitioner was assigned the Pennsylvania Department of Corrections ("DOC") Inmate

     Number DU,0326 for this sentence (the "DU0326 Sentence"). We take judicial notice of the fact

. that DOC Inmate Numbers are sentence specific. McConnell v. Thompson, CIV.A. 14-747,

     2014 WL 4348173, at *1 (W.D. Pa. Sept. 2, 2014) ("Petitioner's Department of Corrections

     Inmate Identification Number which is sentence specific (meaning that as long as one is serving

     a specific sentence, then the Department of Corrections Inmate Identification Number remains

     the same but when an inmate starts serving a different sentence, then the prisoner is assigned a

     new DOC Inmate Identification Number)").
       Petitioner was released on parole from the DU0326 Sentence shortly after December 10,

2007. ECF No. 11-1 at 15 - 18. However, while he was released on parole, Petitioner was

charged in 2014 and convicted in 2015, in connection with another crime, namely, the reckless

endangerment of his child. Id. at 30 - 36. Petitioner's parole on the DU0326 Sentence was

revoked based on this new child endangerment conviction which occurred while he was on

parole for the DU0326 Sent~nce. In the instant Petition, Petitioner challenged the Board's

denial of his request for re-parole from the DU0326 Sentence after the Board conducted its re-

parole hearing held on June 28, 2016. See ECF No. 1-1 at 5.

       Petitioner filed the instant Petition on May 25, 2017. ECF No. 1. After being granted an

extension of time, the Board, on July 31, 2017, filed an Answer, denying that Petitioner was

entitled to any relief. ECF No. 11. Petitioner filed his Reply Brief or Traverse on August 8,

2017. ECF No. 13. Most recently, Petitioner filed a "Petition for Leave to Amend Submitted

Habeas Corpus (Rule 5 of§ 2254) (F.R.C.P. Rule 15(a)(2) at other amendments)" ("Motion to

Amend") wherein he requested leave to amend his currently pending Petition to include claims

concerning the Board's most recent denials of Petitioner's requests for parole. ECF No. 17.

However, the Board's two most recent denials of parole were not denials of parole as to the

DU0326 Sentence but as to the new sentence of 21 -42 months imposed for the new conviction

of endangering the welfare of a child, which sentence the DOC has assigned Petitioner the

Inmate Number ofNJ9748 (the "NJ9748 Sentence"), which Petitioner began to serve during the

pendency of the instant Petition.

       All parties have consented to the plenary jurisdiction of the United States Magistrate

Judge. ECF Nos. 10 and 12.



                                                2
        Unbeknownst to the Court until Petitioner's filing of the Motion to Amend and further

 review, Petitioner, in fact, was actually granted re-parole from the DU0326 Sentence by the

. Board on March 23, 2018. ECF No. 17~3. However, this was a "paper-parole" or "constructive

parole" to permit Petitioner to cease serving the DU0326 Sentence in order to commence serving

the NJ9748 Sentence. See id. ("YOU ARE PAROLED TO STATE DETAINER SENTENCE").

Accordingly, it appears that Petitioner has been serving the NJ9748 Sentence since having been

paper-paroled from the DU0326 Sentence.

        By means of the instant Petition, Petitioner solely sought to challenge the Board's

 allegedly wrongful denial of parole as to the DU0326 Sentence. However, during the pendency

of this Petition, Petitioner was, in fact, paroled from the DU0326 Sentence which would have

been the most relief that he could have obtained herein. Accordingly, given that, at most the

relief that Petitioner could have received ifhe had succeeded in the instant Petition would have

'been release on parole from the DU0326 Sentence, the Petition became moot as of March 23,

2018, the moment he was released on parole from the DU0326 Sentence. Fla. Ass'n of Rehab.

Facilities, Inc. v. Fla. Dep't of Health & Rehabilitative Servs., 225 F.3d 1208,
          •,                                                                 .
                                                                                 1217 (11th Cir.

2000) ("A case is moot when it no longer presents a live controversy with respect to which the

court can give meaningful relief.") (citations and internal quotation marks omitted).

        In this regard, we note that Petitioner by means of the Motion to Amend seeks to attack

the Board's denials of his requests for parole as to the NJ9748 Sentence which occurred on

October 4, 2018 and July 26, 2019, subsequent to the initiation of the instant Petition. ECF No.

17-2 at 1 - 2. See also 17-1 at 1 ("Your Honor, I have never ever been on parole under this

number, (NJ-9748), to even get an unsatisfactory parole history on.") (capitalization changed).



                                                 3
                                            ORDER

       Upon further considerati01~, the Order granting Petitioner's Motion to Amend, ECF No.

18 is hereby VACATED. Petitioner is free to file a new habeas petition challenging the new

denials of parole by the Board as to the NJ9748 Sentence.

       For the reasons set forth herein, it is hereby ORDERED that the instant habeas Petition is

DENIED as MOOT. A Certificate of Appealability is DENIED as jurists of reason would not

find that the foregoing is debatable.



Dated: October 4, 2019                      BY THE COURT:




cc:    All counsel of Record via CM-ECF


       BOBBY YOUNG
       NJ9748
       SCI-Frackville
       1111 Altamont Blvd.
       Frackville, PA. 17931




                                               4
